Citation Nr: 0829383	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, to include Osgood-Schlatter disease.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
that hearing is associated with the claims file.  The appeal 
was initially denied by the Board in a February 2006 
decision.  In a November 2007 Joint Motion for Remand, the 
parties (the Secretary of VA and the veteran) determined that 
a remand was warranted, and the motion was granted by Order 
of the Court in November 2007.  Accordingly, the February 
2006 Board decision was vacated and the appeal remanded to 
the Board for reconsideration.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that a bilateral 
knee disorder, to include Osgood-Schlatter disease, 
preexisted service. 

2. Clear and unmistakable evidence shows that a bilateral 
knee disorder, to include Osgood-Schlatter disease was not 
aggravated by service.  


CONCLUSION OF LAW

A bilateral knee disorder, to include Osgood-Schlatter 
disease, was not incurred in or aggravated by the veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he has experienced; for 
example, he is competent to report that he experiences 
symptoms such pain and discomfort.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In its 
decision, the Board has accepted as true the veteran's 
statements - to the extent they are competent - but greater 
weight is given to the medical evidence of record.
I. Service connection claim

The veteran has undergone bilateral below-the-knee 
amputations and contends that he cannot wear prosthetic 
devices due to current disability of his knees that is a 
result of in-service knee disorders.  Accordingly, he 
contends that service connection is warranted for a current 
bilateral knee disability. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports."  38 C.F.R. § 3.304(b).  

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

An increase in severity must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his July 1957 enlistment 
examination, the veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination


 conducted at that time was normal.  Therefore, the veteran 
is presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner. 

However, clear and unmistakable evidence that the injury or 
disease preexisted service may rebut this presumption.  In 
this regard, the Board observes that service treatment 
records dated in October 1958, November 1958, and September 
1959 reveal that the veteran was diagnosed with Osgood-
Schlatter disease and was suffering mild bursitis as a 
result.  Osgood-Schlatter disease is osteochondrosis of the 
tibial tuberosity.  Dorland's Illustrated Medical Dictionary, 
p. 539 (30th ed. 2003).  Osteochondrosis is a disease of the 
growth of the ossification centers in children.  Id. at 1333 
(emphasis added).  Osgood-Schlatter disease is, then, by 
definition a disorder that preexisted service.  Accordingly, 
the Board finds that there is clear and unmistakable evidence 
that the veteran had a preexisting disorder of Osgood-
Schlatter disease, and the presumption of soundness is 
rebutted.  Thus, the evidence must establish that the 
disorder underwent a permanent increase in severity in 
service beyond the normal progression of the disease, in 
order for service connection to be granted for such disorder, 
or any present day disorder that may be associated with the 
preexisting Osgood-Schlatter disease.  

As indicated, the veteran received treatment in service for 
Osgood-Schlatter disease.  Specifically, in October 1958, the 
veteran sought treatment for bilateral knee pain, a mild 
bursitis was noted, and Osgood-Schlatter disease was 
diagnosed.  Treatment continued in November 1958.  In 
September 1959, the veteran returned to sick call, and 
Osgood-Schlatter disease was again diagnosed, but he was 
returned to full duty.  The veteran's service treatment 
records are otherwise silent as to complaint, treatment, or 
diagnosis for any bilateral knee disorder, to include Osgood-
Schlatter disease or related symptoms such as bursitis.  

Additionally, post-service treatment records do not reflect 
treatment for a bilateral knee disorder.  The Board notes the 
lone comment in a November 2003 VA treatment record that 
indicates that the veteran had a long-standing flexion 
contracture of the left knee and also a flexion contracture 
of the right knee.  Further, the Board acknowledges the 
arguments of the veteran, through his attorney, that a 
primary goal of bursitis treatment is the maintenance of 
joint motion and that bilateral flexion contractures are an 
abnormal joint motion, thus the veteran's bilateral flexion 
contractures are the result of the in-service bursitis.  
However, when the claim for service connection is based on 
aggravation, the threshold question is not whether there was 
a manifestation of the disorder in service that is related to 
a current disability, but whether the current disability is 
the result of an in-service permanent increase in severity 
that was beyond the normal progression of the disease.  

Here, there is no suggestion that the veteran's symptoms in 
service were more than a temporary flare-up of the 
preexisting Osgood-Schlatter disease.  The veteran was seen 
three times in service for Osgood-Schlatter disease, and the 
last time was approximately nine months prior to service 
discharge.  The Board notes the recommendation by a military 
physician, in November 1958, that the veteran be put on 
permanent profile due to his bilateral knee disorder; 
however, such a recommendation does not in and of itself 
reflect a permanent increase in severity, but simply a belief 
that the symptoms were inconsistent with the servicemember 
fully performing his duties.  Further, the Board notes that 
the September 1959 service treatment record states that the 
veteran requested a copy of his profile, and the physician 
questioned whether the veteran needed a permanent profile for 
this "supposedly self-limiting, relatively innocuous 
disease."  Then, upon finding only subjective complaints of 
mild tenderness (subjective) and old changes shown on X-rays, 
the physician found no profile was necessary.  

Moreover, the veteran did not receive post-service treatment 
for a bilateral knee disorder of any kind and there is no 
indication of a bilateral knee disorder, to include flexion 
contracture, until his post-amputation treatment.  Thus, the 
record indicates that, just as the veteran did not have 
symptoms of a bilateral knee disorder prior to service, he 
did not have symptoms after service.  The Board notes that 
the veteran claims to have not sought treatment because he 
had been told the disorder was incurable; however, the fact 
that the symptoms themselves apparently did not lead the 
veteran to seek treatment for his symptomology is negative 
evidence that goes against a finding that the disorder 
increased in severity in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd Forshey, 1335, 1358 (Fed. Cir. 
2002) (en banc).  Further, the Board notes that the veteran, 
through his attorney, suggests that limitations of motion 
such as flexion contracture, result from untreated bursitis, 
and in this case, the veteran's in-service bursitis was 
treated and he was put on profile for 10 months before being 
returned to full duty.  Thus, even if the veteran's bilateral 
flexion contractures are a current disability, there is no 
indication that such disability is a result of abnormal 
progression of Osgood Schlatter disease or bursitis.  

Consequently, the Board finds that there is clear and 
unmistakable evidence that the veteran's preexisting Osgood-
Schlatter disease did not undergo an increase in severity 
during service. 

Accordingly, the presumption of soundness is rebutted and the 
veteran's Osgood-Schlatter disease pre-existed service.  
Further, when there is no increase in severity, there is no 
presumption of aggravation during service.  Verdon v. Brown, 
8 Vet. App. 529 (1996); see also Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  On the basis of the 
above analysis a preponderance of the evidence is against a 
finding that the veteran's bilateral knee disorder, to 
include Osgood-Schlatter disease, underwent any increase in 
severity during service.

The Board acknowledges that the veteran has undergone 
bilateral lower extremity amputations and the apparent impact 
on his daily life, and has considered the veteran's own 
statements regarding his claimed in-service etiology of a 
post-service bilateral knee disorder.  See Layno.  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As there is clear and unmistakable evidence that the 
veteran's bilateral knee disorder, to include Osgood-
Schlatter disease preexisted service, and there is clear and 
unmistakable evidence that his bilateral knee disorder, to 
include Osgood-Schlatter disease was not aggravated by 
service, service connection is not warranted. 



When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert at 53 (1990).  However, in the present case, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a bilateral knee 
disorder, to include Osgood-Schlatter disease.  Therefore, 
his claim must be denied.

II. Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in December 2003, prior to the initial 
unfavorable AOJ decision issued in January 2004.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in December 2003 informed 
the veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  The veteran was not provided proper notice as 
to the substantiation of disability ratings and effective 
dates.  However, the Board finds no prejudice to the veteran 
as a result of the lack of notice as to these two elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d 1328, 1333 (2006).  
Based on the above, the Board finds that further VCAA notice 
is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service treatment records and VA medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Board observes that, at his 
April 2005 hearing reference was made to VA treatment related 
to his amputations and prostheses in 2004, and these records 
are not associated with the claims file.  However, as 
discussed below, the crux of the claim for service connection 
in this case is whether the veteran's Osgood-Schlatter 
disease increased in severity in service.  Thus, while 
acknowledging the holding of Bell v. Derwinski and other 
cases, the Board finds that records of treatment from 2004, 
even if probative of a current disability, would not be 
relevant to the treatment and severity of symptoms of his 
Osgood-Schlatter disease contemporaneous with his military 
service, or shortly thereafter.  See 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  No medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. Simply stated, the standards of McLendon are 
not met in this case. 

As this is a claim for aggravation, the threshold question is 
not whether there is a current disability related to an in-
service injury, but whether there was in-service increase in 
severity of a preexisting disorder.  Thus, the probative 
evidence of that question is the veteran's service treatment 
records.  Any current medical opinion linking a current 
disability to Osgood-Schlatter disease would not necessitate 
a finding of service connection unless there was in-service 
evidence that the preexisting Osgood-Schlatter disease 
increased in severity in service.  Thus, the Board concludes 
that an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding with a 
decision on this claim.


ORDER

Entitlement to service connection for a bilateral knee 
disorder, to include Osgood-Schlatter disease is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


